Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

2.	The amendment filed on September 26, 2022 has been received and made of record. In response to Non-Final Office Action mailed on June 24, 2022, claims 1, 3, 4, 7, 8, 11, 12, 16, and 20 have been amended of which claims 1, 11 and 12 are independent claims. Applicants maintained dependent claims 5, 6, 9, 10, 13, 14, and 17-19 and cancelled claims 2, and 15. NO claim has been added as new claim after the Non-Final Office Action. Therefore, claims 1, 3-14 and 16-20 are pending for consideration.

Response to Arguments

4.	Applicants amended dependent claims 3, 4, 7, 8, 16, and 20 and the amendment is accepted by the office. Therefore, rejection to claims 4-8, 16-18 and 20 has been withdrawn.

5.	Applicants’ arguments in "Remarks", filed on September 26, 2022 with respect to independent claims 1, 11, and 12 have been considered but are moot in view of new ground of rejection as necessitated by applicants’ amendment.

However, regarding applicants’ arguments, “Ko’s generic disclosure of “the reset switch SWr may be turned on before the sensing signal Sse is sensed, whereby an electric charge in the capacitor Ca may be initialized” and “[w]hen the sensing signal Sse is sensed, the reset switch SWr may be in a turn-off state” (see paragraph [0070] of Ko), fails to teach or suggest the specifics of “an amplifier output control circuit configured to differentially adjust a toggle timing of the amplifier reset signal depending on positions of the touch electrodes or differentially adjust a voltage amplitude of the touch driving signal depending on the positions of the touch electrodes to differentially control a level of the amplifier output voltage depending on the positions of the touch electrodes” as recited in amended claim 1 (emphasis added). Ko remains silent with regards to the specific features recited in amended claim 1”, examiner would like to mention that the two limitations, “an amplifier output control circuit configured to differentially adjust a toggle timing of the amplifier reset signal depending on positions of the touch electrodes” and “an amplifier output control circuit configured to differentially adjust a voltage amplitude of the touch driving signal depending on the positions of the touch electrodes to differentially control a level of the amplifier output voltage depending on the positions of the touch electrodes” are joined by “OR” logic. So it is therefore, examiner does not need to map both limitations with the prior arts. The examiner used KANG and KO reference to reject the claim limitations, “an amplifier output control circuit configured to differentially adjust a voltage amplitude of the touch driving signal depending on the positions of the touch electrodes to differentially control a level of the amplifier output voltage depending on the positions of the touch electrodes”. KANG teaches all of the claim limitations recited in claim 1. KANG does not exclusively disclose a differential amplifier though normal OP AMP is also a type of differential amplifier with a large open-loop gain, a very high input impedance and a very low output impedance. KO discloses a differential amplifier which amplifies the signal difference between touch driving signal and touch sensing signal. One of ordinary skill in the art could easily use KO’s differential amplifier into KANG’s disclosure in order to get the claim limitations.     
Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the method claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1, 7, 11-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KANG et al.(US 2019/0204971 A1) (herein after KANG) in view of KO(US 2020/0319740 A1).

Regarding claim 1, KANG teaches a display device having a touch sensor(touch display device, Para-2), comprising:

a display panel(display panel 110, fig.2, Para-97) including a plurality of touch electrodes(plurality of touch electrodes TE, fig.3, Para-115); 

a touch sensing circuit(touch circuit 300, fig.3; charge control circuit QCC, fig.10) configured to apply a touch driving signal to the touch electrodes(Para-117; fig.6, Para-163/164), and amplify charges flowing from the touch electrodes based on an amplifier reset signal(changing of output voltage OUT depends on closing or opening of reset switch RSTP)  so as to generate an amplifier output voltage(Para 223-225, 268-270); and
 
an amplifier output control circuit(charge control circuit QCC, fig.10) configured to differentially adjust [a toggle timing of the amplifier reset signal depending on positions of the touch electrodes or] a voltage amplitude of the touch driving signal depending on positions of the touch electrodes to differentially control a level of the amplifier output voltage depending on the positions of the touch electrodes (Para 223-225, 240-243, 255; fig.13, Para 268-270, 277; S2010, S2020, fig.20, Para 328-331; fig.21, Para 333-339).

If it is considered that KANG fails to teach the aforementioned limitations, especially the limitations, ”amplifier reset signal” and “differentially control a level of the amplifier output voltage” in his/her disclosure, then it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to  utilize the teaching of KO in order to teach the claimed limitations. KO teaches a touch sensing display device, where charge transferred to the feedback capacitor is initialized based on controlling reset switch SWr and the amplifier output voltage is determined differentially(fig.3, Para-69/70). Such combination is desirable because it provides a touch sensing display apparatus and a touchscreen apparatus capable of not only capable of alleviating a retransmission issue, but also achieve relatively high sensing resolution in a self-capacitance driving mode. 

Regarding claim 7, KANG as modified by KO teaches the display device having a touch sensor according to claim 1, wherein the amplifier output control circuit(touch circuit 300, fig.3, charge control circuit QCC, fig.10, KANG) is configured to adjust the voltage amplitude of the touch driving signal to a first value(VTOP or VBOT, fig.13, KANG) for touch electrodes at a first position, and adjust the voltage amplitude of the touch driving signal to a second value(VBOT, fig.13, KANG) being less than the first value for touch electrodes at a second position(Para-21, 277, KANG), and
 
wherein the first position is farther from the touch sensing circuit than the second position(Para-277, KANG).

Claim 11 is rejected for the same reason as mentioned in the rejection of claim 1, since both claims recite identical claim limitations except different formats.

Claim 12 is rejected for the same reason as mentioned in the rejection of claim 1, since both claims recite identical claim limitations except in different formats. The additional claim limitations, “a touch driving circuit including readout integrated circuits (ICs), each readout IC including a touch sensing circuit and an amplifier output control circuit” are also taught by KANG in fig.4 and Para-128.

Regarding claim 13, KANG as modified by KO teaches the display device having a touch sensor according to claim 12, further comprising: 
a data driving circuit(data-driving circuit 120, fig.2, KANG),
wherein the data driving circuit includes a plurality of source driver ICs for driving a plurality of data lines of the display panel(Para-104: the data-driving circuit 120 may time division include at least one source driver integrated circuit)(it is obvious that there would be more than one source driver integrated circuits), and the readout ICs and the source driver ICs are integrated as a source & readout IC(SDIC, Para-105, 128; fig.4, KANG). 

Regarding claim 14, KANG as modified by KO teaches the display device having a touch sensor according to claim 13, wherein the source & readout IC is mounted on a source chip on film (combined integrated circuit SRIC, Para-128, KANG). 

Regarding claim 19, KANG as modified by KO teaches the display device having a touch sensor according to claim 12, wherein at least one of the readout ICs further includes multiplexers (MUX, fig.6, KANG) and a common voltage generator(Para 131-133, 136-137, 177, KANG), and each of the multiplexers selectively connects the touch sensing circuit(Para-163, KANG) and the common voltage generator to touch electrodes(Para 131-133, 136-137, 177, KANG).

Claim 20 is rejected for the same reason as mentioned in the rejection of claim 7, since both claims recite identical claim limitations except in different formats.

Allowable Subject Matter

10.	Claims 3-6, 8-10, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11. The following is a statement of reasons for the indication of
allowable subject matter:

Claim 3: None of the cited references on record, alone or in
combination provide a reasonable motivation to fairly teach or suggest the applicants claimed invention, “the display device having a touch sensor according to claim 1, wherein the amplifier output control circuit is configured to differentially adjust the toggle timing of the amplifier reset Signal based on an on-start timing and an on duty of the amplifier reset signal predetermined depending on the positions of the touch electrodes”.




Claim 4: None of the cited references on record, alone or in
combination provide a reasonable motivation to fairly teach
or suggest the applicants claimed invention, “the display device having a touch sensor according to claim 1, wherein the amplifier output control circuit is configured to adjust the toggle timing of the amplifier reset signal to a first on-start timing for touch electrodes at a first position, and adjust the toggle timing of the amplifier reset signal to a second on-start timing ahead of the first on-start timing for touch electrodes at a second position, and wherein the first position is farther from the touch sensing circuit than the second position”.

Claim 8: None of the cited references on record, alone or in
combination provide a reasonable motivation to fairly teach
or suggest the applicants claimed invention, “the display device having a touch sensor according to claim 7, wherein, when a touch sensing period and a display period are alternately arranged multiple times in one frame, the amplifier output control circuit is configured to adjust the voltage amplitude of the touch driving signal to the first value or the second value in the display period”.


Claim 9: None of the cited references on record, alone or in
combination provide a reasonable motivation to fairly teach
or suggest the applicants claimed invention, “the display device having a touch sensor according to claim 1, wherein the touch sensing circuit is configured to generate the amplifier output voltage according to a finger touch input in a finger sensing mode, and generate the amplifier output voltage according to a pen touch input in a pen sensing mode, and wherein the amplifier output circuit is configured to adjust a toggle timing of the amplifier reset signal to a first on-start timing in the pen sensing mode, and adjust the toggle timing of the amplifier reset signal to a second on-start timing ahead of the first on-start timing in the finger sensing mode for touch electrodes at the same position”.

Claim 10: None of the cited references on record, alone or in
combination provide a reasonable motivation to fairly teach
or suggest the applicants claimed invention, “the display device having a touch sensor according to claim 1, wherein the touch sensing circuit is configured to generate the amplifier output voltage based on ae self-capacitance according to a touch input in a self-sensing mode, and generate the amplifier output voltage based on a mutual capacitance according to a touch input in a mutual sensing mode, and wherein the amplifier output circuit is configured to adjust a toggle timing of the amplifier reset signal to a first on-start timing in the self-sensing mode, and adjust the toggle timing of the amplifier reset signal to a second on-start timing ahead of the first on-start timing in the mutual sensing mode for touch electrodes at the same position”.

Claim 16: None of the cited references on record, alone or in
combination provide a reasonable motivation to fairly teach or suggest the applicants claimed invention, “the display device having a touch sensor according to claim 12, wherein the amplifier output control circuit is configured to adjust the toggle timing of the amplifier reset signal to a first on-start timing for touch electrodes at a first position, and adjust the toggle timing of the amplifier reset signal to a second on-start timing ahead of the first on-start timing for touch electrodes at a second position, and wherein the first position is farther from the touch sensing circuit than the second position”.

Claims 5, 6, 17, and 18 are objected to because of their dependency on the objected base claims respectively.

Conclusion
12.	Applicants’ amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Examiner Note
13.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicants fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.
Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692